Citation Nr: 0622701	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  99-05 588	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil, to include as due to exposure to 
herbicides in service.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In May 2003, the Board remanded the case to the RO to assure 
compliance with the requirements of procedural due process, 
and the case is now before the Board for further appellate 
consideration.  

Other matters

In a rating decision dated in April 2002, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 30 percent rating effective the date of 
receipt of the veteran's service connection claim in 
September 2000.  The veteran disagreed with the 30 percent 
rating, and the RO issued a statement of the case in 
May 2003.  There is no indication that the veteran has 
perfected his appeal regarding the initial 30 percent rating 
for PTSD, and that issue is not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996) (a notice of 
disagreement initiates appellate review in VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of substantive appeal 
after statement of the case is issued).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the veteran has received 
notice of the evidence necessary to substantiate the claim 
and notice of what evidence he should provide and what 
evidence VA would obtain; the veteran has stated he has no 
further evidence to submit.  

2.  The veteran's squamous cell carcinoma of the right tonsil 
was first diagnosed in 1997, more than 29 years after 
service; the preponderance of the evidence is against finding 
that the squamous cell carcinoma of the right tonsil is 
related to any incident of service, including exposure to 
herbicides.  


CONCLUSION OF LAW

Service connection for squamous cell carcinoma of the right 
tonsil claimed due to exposure to herbicides in service is 
not warranted on a direct or presumptive basis.  38 U.S.C.A. 
§§ 1101, 1110, 1112(a), 1116, 5103, 5103A, 5107 (West 2002 & 
West Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, the original October 1998 decision of the RO 
denying service connection for squamous cell carcinoma of the 
right tonsil preceded the November 2000 enactment of the VCAA 
by slightly more than two years.  The veteran did receive 
VCAA notice regarding this claim in July 2003.  Because the 
VCAA notice was not provided to the veteran prior to the RO 
decision from which he appealed, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and if so how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this regard, in its July 2003 letter pertaining to the 
veteran's service connection claim, the RO informed the 
veteran that to support a claim for service-connected 
compensation benefits, the evidence must show: an injury in 
military service or a disease that began in or was made worse 
during military service, or that there was an event in 
service that caused injury or disease; a current physical or 
mental disability; and a relationship between her current 
disability and an injury, disease, or event in service.  The 
RO explained that medical evidence would show current 
disability and that medical records or medical opinions 
usually showed the relationship between the current 
disability and service.  

Further, the RO notified the veteran that he could obtain and 
submit private evidence in support of his claim and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
service connection claim, the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between him and VA in obtaining such 
evidence.  The RO emphasized to the veteran that it was his 
responsibility to make sure VA received all requested records 
not in the possession of a Federal department or agency.  

As outlined above, the RO's July 2003 letter gave the veteran 
ample notice as to the key evidentiary gap in his claim by 
explaining what evidence was needed to substantiate the 
service connection claim.  See Quartuccio v. Principi, 16 
Vet.  App. 183, 187 (2002).  Further, this letter, in the 
Board's judgment, served to notify the veteran of the need to 
submit any pertinent evidence in his possession.  The Board 
finds that a reasonable inference from such communication was 
that the veteran should furnish any pertinent evidence that 
he may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  

Review of the record shows that over the course of the appeal 
the veteran has had multiple opportunities to submit and 
identify evidence and has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  Neither the veteran nor his representative 
has asserted that the notice was defective or that additional 
evidence could have been provided had VA given timely notice.  
The Board finds that the failure to provide the veteran with 
all the specific types of notice outlined in the VCAA prior 
to the initial unfavorable determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case on that account.  See 38 U.S.C.A. 
§ 7261(b) (West 2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) rev'd on other grounds 444 F.3d 1328 (Fed. Cir. 
2006).  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claim, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date relative the 
disability for which he was seeking service connection.  
Despite the inadequate notice provided to the veteran in this 
regard, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim, any questions regarding 
downstream issues are rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records and private medical records identified by the 
veteran.  The veteran has submitted letters from the 
specialist in head and neck surgery who treated his squamous 
cell carcinoma of the tonsil.  The RO provided the veteran 
with a VA examination, and, in addition, pursuant to 
38 U.S.C. § 7109 the Board obtained an advisory medical 
opinion from an independent medical expert in oncology.  See 
38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901(d); 
Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The Board 
received the opinion, and the veteran and representative were 
asked to present additional argument and also to submit a 
waiver of review by the RO in the first instance.  In May 
2006, the veteran responded stating he had no further 
argument and/or evidence to submit and requested that the 
Board proceed with the adjudication of his appeal.  It is the 
judgment of the Board that an additional examination or 
medical opinion is not necessary to adjudicate the claim on 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice, and relevant evidence has been 
obtained for determining the merits of the veteran's claim.  
The Board finds that no further assistance to the veteran is 
required and that the Board may proceed with its decision.  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for 90 days in active service, and a 
malignant tumor develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f).  When such a veteran 
develops a disorder listed in 38 C.F.R. § 3.309(e), which 
disorders have been shown to be caused by exposure to Agent 
Orange, to a degree of 10 percent or more within the 
specified period, the disorder shall be presumed to have been 
incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Diseases to which the presumption 
applies include respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 68 Fed. 
Reg. 27,630 (May 20, 2003).  In particular, in that document 
VA gave notice that it had been determined that a presumption 
of service connection based on exposure to herbicides is not 
warranted for nasopharyngeal cancer.  Id.  The Federal 
Circuit has held, however, that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

In order to establish direct service connection for the 
claimed disorder, the claim must be supported by (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

Background and analysis

The veteran is seeking service connection for squamous cell 
carcinoma of the right tonsil.  He does not contend that the 
cancer was present during service or for many years 
thereafter.  Rather, he contends he incurred this cancer as a 
result of herbicide exposure during active service in the 
Republic of Vietnam.  The veteran's service records show that 
he served in Vietnam, his military occupational specialty was 
light weapons infantryman and that he was awarded the Combat 
Infantryman Badge as well as the Vietnam Service Medal with 
three Bronze Service Stars.  The veteran has stated that when 
he was in Vietnam, he was in the III Corps area of operation, 
which was one of the heaviest areas of spraying.  He states 
that he was sprayed while he was in the field on search and 
destroy missions and asserts that whether by accident or 
otherwise, Agent Orange was sprayed on him.  He states that 
he breathed the Agent Orange more than just a few times, 
lived in it, walked in it, dug positions in it, and laid on 
the ground on ambushes in it.  He reports that although both 
of his parents had cancer, his cancer was not the same kind 
as theirs, and he has been told by his oncologist that cancer 
is not hereditary.  

The claims file includes extensive clinical records from the 
veteran's private physicians.  The medical records show that 
the veteran's primary care physician, S.B., M.D., referred 
the veteran to Dr. N.R, an ENT specialist.  In May 1997, Dr. 
N.R. performed a direct laryngoscopy and noted at that time 
that the veteran had a history of pain and discomfort in the 
right tonsillar area for two months.  The veteran was noted 
on physical examination to have a large mass on the right 
tonsil.  During the laryngoscopy, Dr. N.R. noted the right 
tonsillar area was engulfed in ulcerated mass that extended 
almost to the uvula up to the soft palate, but not into the 
hard palate.  The base of the tongue was minimally involved 
but the mass extended deep into the right maxilla.  There was 
no palpable lymphadenopathy in the neck, but a soft tissue 
mass was felt by placing one finger in the mouth and one 
finger on the neck.  The area was biopsied with 
electrocautery.  The remainder of the oral cavity was normal.  
The postoperative diagnosis was squamous cell carcinoma of 
the right tonsil.  

Dr. N.R. referred the veteran for a computed tomography (CT) 
study in late May 1997.  The radiologist described the 
pharynx/hypopharynx as showing slight asymmetry of the 
tonsillar pillars with the right being somewhat more full 
than the left.  He described the nasopharynx and larynx as 
normal.  

The veteran was hospitalized in June 1997 in the Irving 
Healthcare System of Baylor University and underwent surgery 
consisting of a right modified cold neck dissection, excision 
of the right tonsil and lateral pharyngeal wall with a 
tracheostomy.  He also underwent a pectoralis major 
myocutaneous flap for reconstruction and percutaneous 
endoscopic gastrostomy (PEG) for post-operative nutrition 
intake.  After tissue examination by a pathologist, the 
diagnosis was stage IV (T2, N2b, M0) squamous cell carcinoma 
of the right tonsil.  This included metastatic squamous cell 
carcinoma in two lymph nodes.  

In preparation for post-operative radiation therapy, the 
veteran's radiation oncologist, G. E., M.D., performed 
fiberoptic nasopharyngoscopy in July 1997.  The right nasal 
cavity was benign as was the nasopharynx, posterior 
pharyngeal wall, epiglottis, vallencula, hypopharynx, 
supraglottic larynx, and larynx.  Radiation therapy was 
completed in September 1997.  

The medical evidence outlined above show that the veteran has 
been diagnosed as having squamous cell cancer of the right 
tonsil and that it involved nearby lymph nodes requiring 
extensive surgery to tonsil, jaw, and neck.  As his service 
records show he served in Vietnam, his exposure to an 
herbicide agent is presumed.  His claim is, therefore, 
supported by medical evidence of a current diagnosis of 
disability and evidence of an in-service injury.  For the 
reasons shown below, however, the Board finds that the 
squamous cell carcinoma of the right tonsil (with metastasis 
to lymph nodes) is not related to an in-service injury, 
including the herbicide exposure.  Hickson, 12 Vet. App. at 
253.  

As an initial matter the Board finds that the malignant tumor 
did not become manifest to a degree of 10 percent or more 
within one year of the veteran's separation from service.  
Consideration of the presumptive provisions for chronic 
diseases does not, therefore, support a grant of service 
connection.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  

There remain essentially two avenues by which service 
connection can be granted: presumptive service connection via 
38 C.F.R. § 3.309(e) and direct service connection via 38 
C.F.R. § 3.303(d) and Combee.

First, there is the matter of the statutory presumption which 
attaches to Agent Orange exposure.  However, squamous cell 
carcinoma of the tonsil is not among the disabilities listed 
in 38 C.F.R. § 3.309(e), presumptive service connection due 
to Agent Orange exposure is not warranted.  

The Board in this connection notes that the diseases 
presumptively associated with herbicide exposure under 38 
C.F.R. § 3.309(e) include soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) and also include respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea).  38 C.F.R. 
§ 3.309(e).  

Citing a National Institutes of Health, National Cancer 
Institute website, the veteran has asserted that tonsils are 
part of the lymphatic system and he has argued that because 
his cancer of the right tonsil metastasized to his lymph 
system, presumptive service connection is warranted, because 
his disease is somehow related to lymphangiosarcoma, a soft-
tissue sarcoma specifically enumerated under 38 C.F.R. § 
3.309(e).  He has also argued that his cancer was not just in 
his right tonsil but was also in the soft tissue.  He argues 
that soft tissue is on the VA list and that his ear, nose, 
and throat (ENT) specialist, Dr. N.R., referred to the tonsil 
area, not just the tonsil alone.  Finally, he has asserted 
that his cancer of the tonsil is cancer of the larynx, 
thereby qualifying as a respiratory cancer for which service 
connection base on herbicide exposure may be granted on a 
presumptive basis under 38 C.F.R. § 3.309(e).  

Relative to the veteran's arguments, a review of the June 
1997 pathology reports clearly indicates that the veteran's 
primary cancer is squamous cell carcinoma of the right tonsil 
and that there was metastatic squamous cell carcinoma in two 
lymph nodes.  Further, in his February 2006 opinion, W.P., 
M.D., Assistant Professor of Medicine, Hematology and 
Oncology Section, Wake Forest University School of Medicine, 
stated that he reviewed the June 1997 surgical pathology 
report.  He noted that the pathology report clearly states 
that the veteran's cancer is a squamous cell carcinoma, not a 
sarcoma.  Dr. W.P. stated that the cell of origin for the 
veteran's cancer was epithelium and his cancer did not arise 
from the soft tissue.  The Board has reviewed the record as a 
whole, including the reports and letters from Dr. N.R., and 
finds it contains absolutely no competent medical evidence of 
a diagnosis of soft tissue sarcoma, nor does it include a 
diagnosis of cancer of the larynx or even suggest involvement 
of the larynx.  

Rather, a preponderance of the competent and probative 
medical evidence supports the conclusion that the veteran's 
only cancer was squamous cell carcinoma of the right tonsil 
and that the squamous cell carcinoma metastasized to the 
lymph system.  See Ramey v. Brown, 9 Vet. App. 40, 41 (1996), 
noting that the term "metastasis" refers to "the transfer of 
disease from one organ or part to another not directly 
connected with it.  It may be due either to the transfer of 
pathogenic microorganisms . . . or to transfer of cells, as 
in malignant tumors" (citing Dorland's Illustrated Medical 
Dictionary 1023 (28th ed. 1994)).

The Court in Ramey found that because the medical evidence of 
record in that case showed that carcinoma in a deceased 
veteran's liver was a result of metastasis from his colon 
cancer, the veteran's cancer in his liver was properly 
regarded as colon cancer metastatic to the liver rather than 
as primary liver cancer.  See Ramey, 8 Vet. App. at 44.  This 
case presents a similar factual pattern.  The medical 
evidence of record here indicates that the veteran had 
squamous cell carcinoma of the right tonsil that metastasized 
to the lymph system; he never had lymphangiosarcoma.  

Further, the Board notes that VA's General Counsel has held 
that presumptive service connection may not be established 
under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a 
cancer listed in 38 C.F.R. § 3.309(e) as being associated 
with herbicide exposure if the cancer developed as the result 
of metastasis of a cancer that is not associated with 
herbicide exposure.  See VAOGCPRECOP 18-97, published at 62 
Fed. Reg. 37954 (1997).  

The Board has thus considered the veteran's assertions to the 
effect that his squamous cell carcinoma of the right tonsil 
should be considered soft tissue sarcoma or cancer of the 
larynx.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
these matters.  It is now well established that a lay person 
such as the veteran is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders, 
and his opinion that he has a soft tissue sarcoma or cancer 
of the larynx is therefore entitled to no weight or probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board therefore finds the diagnosed cancer under 
consideration here, that is, squamous cell carcinoma of the 
right tonsil, is not among the diseases for which service 
connection may be presumed based on exposure to herbicides, 
precluding a grant of service connection under the provisions 
of 38 C.F.R. § 3.309(e).  

Regardless of whether cancer of the tonsil is listed as a 
presumptive disease under 38 C.F.R. § 3.309(e), the veteran 
may establish service connection based on herbicide exposure 
by showing that a disorder resulting in disability is, in 
fact, causally linked to such exposure.  See Brock v. Brown, 
10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 
1039 (Fed. Cir 1994), citing 38 U.S.C.A. §§ 1113(b), 1116, 
and 38 C.F.R. § 3.303.  

In this regard, the veteran has submitted various letters 
from his ENT specialist, Dr. N.R., who is also a head and 
neck surgeon.  In a letter dated in June 1999, Dr. N.R. 
stated that she was writing regarding the veteran's diagnosis 
of squamous cell carcinoma of the right tonsil and lateral 
pharyngeal wall.  She stated that the veteran was diagnosed 
in June 1997 with T2N2b squamous cell carcinoma of the right 
upper "aero digestive tree".  She outlined his treatment, 
and stated that it was of interest that the veteran had never 
smoked or consumed alcohol, which she said was highly unusual 
for someone with squamous cell carcinoma.  She said he was 
also quite younger than the "average" person with this 
diagnosis.  She stated that she agreed with the veteran that 
all of this was quite suspicious for herbicide exposure 
related cancer.  

In a letter dated in March 2002, Dr. N.R. stated she had 
known the veteran for many years and had treated his squamous 
cell carcinoma of the tonsil.  She said she wanted to make it 
clear that the veteran's cancer is at least as likely as not 
to have been caused by exposure to Agent Orange.  

The veteran underwent a VA examination in April 2003.  
Examination of the mouth and oropharynx revealed the post-
surgical defect in the right tonsillar area and a very short 
soft palate.  Though soft tissues appeared somewhat inflamed, 
the physician stated he saw no evidence of recurrent or 
residual cancer.  Examination also revealed the defect from 
previous resection of the mandible and right radical neck 
dissection.  There was no evidence of mass or recurrence of 
cancer in the head or neck.  The diagnosis was status post 
resection in 1997 for squamous cell carcinoma of the right 
tonsil.  

The physician stated that he reviewed the veteran's service 
medical records and the claims file.  He stated there was 
nothing in the service medical records to indicate a problem 
of the oropharynx, and at the time of separation from active 
service, the veteran was noted to be in good health.  The 
physician stated that he was not aware of any association 
between herbicides, including Agent Orange, and squamous cell 
carcinoma of the tonsil.  He said it was therefore his 
opinion that it is less likely than not that the veteran's 
squamous cell carcinoma of the right tonsil began during or 
is causally related to any incident of active service, 
including presumed exposure to herbicides.  He said he was 
unable to support service connection for this issue.  

In response to the Board's request for an independent medical 
expert opinion, W.P, M.D., an Assistant Professor of 
Medicine, Hematology and Oncology Section, Wake Forest 
University School of Medicine, provided an opinion in 
February 2006.  He stated that he had reviewed the veteran's 
medical file and claim regarding Agent Orange exposure and 
the squamous cell cancer of his tonsil.  Dr. W.P. also stated 
that he had reviewed the medical literature concerning this 
issue and concluded that it is less likely than not that the 
veteran's cancer is etiologically related to herbicide 
exposure including Agent Orange during his military service.  
Dr. W.P. explained that his opinion was based on a study from 
the Institute of Medicine titled Veterans and Agent Orange, 
Update 2000, published in 2001, in which it was found there 
was either limited or insufficient evidence of a link between 
Agent Orange exposure and nasopharyngeal and laryngeal 
carcinoma.  Dr. W.P. also pointed out that the publication 
from the Institute of Medicine clearly states that "Ranch 
Hand participants do not show an excess risk of 
nasopharyngeal cancer or other cancers of the head and neck, 
nor was there an exposure-response relationship among those 
cancers that did occur."  In addition, Dr. W.P. cited more 
recent studies dated in 2004 and 2005 using different 
methodologies that had also not identified a significant 
relationship.  

The medical opinions outlined above provide conflicting 
evidence as to whether the veteran's squamous cell cancer of 
the right tonsil is causally related to exposure to 
herbicides in service.  The evidence in favor of the claim is 
the opinion of the veteran's treating physician, Dr. N.R., 
who has clearly stated that it is her opinion that it is at 
least as likely as not that the veteran's squamous cell 
carcinoma of the right tonsil is due to his exposure to Agent 
Orange.  She has not explained the basis for her opinion, 
other than the observation as to age of onset and the 
veteran's abstinence from smoking and alcohol use, which she 
cites as risk factors for the disease.  While the physician 
who conducted the April 2003 VA examination said it is his 
opinion that it is less likely than not that the veteran's 
squamous cell carcinoma is causally related to herbicide 
exposure, he apparently based that opinion wholly on his lack 
of awareness of any positive association, and the Board finds 
this opinion to be of limited probative value.  

The Board does find the opinion of the independent medical 
expert, Dr. W.P., to be highly probative of the question at 
hand because he is not only a specialist in oncology and 
reviewed the veteran's medical records, he explicitly stated 
that he reviewed the medical literature and in his opinion 
cited to specific treatises and journal articles.  He 
explained his opinion, and relative to Dr. N.R.'s observation 
that the veteran does not have tobacco and alcohol use as 
risk factors, he cites to an oncology text for his statement 
that other risk factors for head and neck cancer besides 
tobacco and alcohol have been identified including genetic 
predisposition syndromes, vitamin deficiencies, and certain 
viral infections.  

The Board finds that the medical opinion provided by the 
independent medical expert, Dr. W.P., is persuasive and 
assigns it great probative weight.  Dr. W.P. is an oncologist 
and an assistant professor of medicine and clearly has the 
expertise to opine on the matter at issue in this case.  In 
addition, he gave a considered rationale and based his 
opinion on a review of the veteran's claims folder as well as 
the available medical literature.  For these reasons, the 
Board finds that Dr. W.P.'s February 2006 opinion is the most 
probative in this case.  

The Board is well aware that the opinion from the independent 
medical expert is not unquestionably dispositive, and there 
exists competent evidence in favor of the veteran's claim.  
It is not required, however, that the evidence of record 
be 100 percent for or against the claim.  The standard of 
review has been set out above.  For the reasons and bases 
discussed above, the Board finds that the negative evidence 
in this case outweighs the evidence in favor of the veteran's 
claim.  The Board therefore concludes that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for squamous cell carcinoma of the right 
tonsil, to include as due to exposure to herbicides in 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine it is not applicable 
here.  See 38 U.S.C.A § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).  Accordingly, the claim must be 
denied.  


ORDER

Service connection for squamous cell carcinoma of the right 
tonsil, to include as due to exposure to herbicides in 
service, is denied.  



____________________________________________
R. F. WILLAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


